 In the Matter of ROBERT GAIRCOMPANY,INC. (NATIcr Box AND BOARDDIVISIONandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OIL-ERS, POWERHOUSEEMPLOYEES, OPERATORS AND MAINTENANCE MEN,LOCAL No. 3, A. F. OF L.Case No. 1-R-3243.-Decided May 13, 1948Rathbone, Kelley, Perry, and Drye,byMr. 7'. R. Iserman,of NewYork City, for the Employer.Mr. Joseph P. McNamara,of Boston, Mass., for the Petitioner.Mr. John R. Jones,of Boston, Mass., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on August 12, 1947, before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the- following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRobert Gall Company, Inc., a Delaware corporation engaged inthe manufacture and sale of paper board, corrugated and solid fibershipping containers, and folding boxes, operates a plant located atNatick,Massachusetts, the only plant directly involved in this pro-ceeding.During the period from January 1, 1947, to June 30, 1947,the Employer purchased raw materials valued in excess of $386,000,of which more than $20,400 in value was received from outside theCommonwealth of Massachusetts.During the same period, the Em-ployer sold finished products valued in excess of $492,000 of whichmore than $49,000 in value was transported outside Massachusetts.''The Board has previously exercised jurisdiction over the Employer'soperations inseveral representation proceedings65 N L R B 267, 64 N L R B 1466; 64 N L It B155 N'L R B 184; 54 N L It B 1170, and 46 N. L R B 110277 N. L. R. B., No. 102.649 650DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Brotherhood of Papermakers, herein called the Inter-venor, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III.THE ALLEGEDAPPROPRIATE UNITThe Petitioner seeks a unit limited to the firemen and engineers inthe Employer's Natick plant.The Intervenor and the Employer con-tend that the proposed unit is not appropriate in view of a history ofcollective bargaining on a multiple-plant basis for production andmaintenance employees.The Employer operates 15, or' possibly 18, plants.On December1, 1942, a contract was entered into between the Employer, on theone hand, and the Intervenor and International Brotherhood of Pulp,Sulphite and Paper Mill Workers, on the other, for 7 plants of thesystem.2The Natick plant was acquired by the Employer in late 1943.3On February 14, 1946, the Board certified the Intervenor as bargainingrepresentative for a unit of all production and maintenance employeesin the Board Mill of the Employer's Natick plant.Shortly thereafter,on March 1, 1946, a contract was entered into, by the same parties whoexecuted the December 1, 1942, contract, covering the production andmaintenance employees in the Board Mill at Natick, including the fire-men and engineers, together with employees in the 7 plants covered bythe December 1942 contract. The 1946 contract, which was amended ontwo occasions and has subsequently expired, was negotiated at meet-ings in New York City between the Employee and the two interna-tional unions.These agreements were signed for the unions by theinternational presidents and elected representatives of the locals ateach of the 8 plants, and by the first vice president of Gair Companyand a director of the Gair Bogota Corrugated & Fiber Box Corp., aGair subsidiary, for the Employer.The contract designates the two internationals as "the Union" andprovides that they are recognized, under that designation, as "theexclusive representative" of the employees "within the jurisdiction of2 SeeMatter of Gair Bogota Con ugated&Fibre Corp.,54 N L R B 1170.SeeMatter of Robert (lair Company, Inc, Natick Box and Board Duision,55 N L R B.184. ROBERT GAIR COMPANY, INC.651the Union" in the eight named plants 4 The grievance procedure em-bodied in the contract provides for local adjustment of grievances inthe preliminary stages, with appeal to a Committee of Appeals con-sisting of representatives of the Employer and the internationalunions, who, in the event of disagreement, arrange for the selection ofan arbitration board.The contract, among other things, sets rates ofpay for each occupational category in each of the plants, including thefiremen and engineers in the Natick and other plants.' The firemenand engineers at the Natick plant voted in the Board election of Feb-ruary 1, 1946, and were represented on the grievance committee.We believe that the 5-year course of collective bargaining, aboveat Natick whom the Petitioner seeks to represents as well as firemenand engineers at other plants in the group.We, therefore, find thatthe single-plant grouping proposed by the Petitioner is inadequate inscope and therefore inappropriate for collective bargaining purposes.'IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONAs the bargaining unit sought to be established by the petition isinappropriate, as stated in Section III, above, we find that no questionhas arisen concerning the representation of employees of the Em-ployer in an appropriate bargaining unit.ORDEROn the basis of the afore-mentioned findings of fact and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Robert Gair Company, Inc., filed by Inter-national Brotherhood of Firemen and Oilers, Powerhouse Employees,Operators and Maintenance Men, Local No. 3, A. F. of L., be, and ithereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.4It appears from the wage schedules in the contract that the agreement covers all pro-duction and maintenance employeesin alleight plants except the box workers at thePiermont and Natick plants.The International Printing Pressmen and Assistants Unionof North America,AFL, is the representative of those employees.See 55 N. L. R. B 184at 187.6 It does not appear that the plants for which firemen and engineers are not listed employany personnel in these two classifications.e SeeMatter of Bethlehem-Fairfield Shipyard,58 N L.R. B. 579, andMatter of GairBogota Corrugated & Fibre Corp.,54 N. L R. B. 1170.'SeeMatter of The Central Foundry Company,74 N. L.R. B. 1026, andMatter of T. C.King Pipe Company, et al, 74 NL. R B 468 See, also,Matter of Sinclair Refining Com-pany,64 N L.R B 611. Member Houston is inclined to grant the unit sought on thebasis of a disagreement with the majority disposition of theCentral Foundry Companycase,cited herein.He considers that case,however, to establish the law insofar as this matteris concerned and will not record a dissent.